IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 20, 2008
                                No. 07-41105
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RAUL MACHADO-MARTINEZ, also known as Raul Machado, also
known as Simon Hernandez Sanchez, also known as Francisco
Javier Lima-Valdez

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 3:07-CR-11-1


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Raul Machado-Martinez appeals the sentence imposed following his guilty-
plea conviction of being found in the United States without permission, following
removal.     Machado-Martinez argues that his sentence is procedurally
unreasonable because the district court did not provide notice that it was
considering an upward variance in his case. Machado-Martinez does not contend


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-41105

that the district court committed any other procedural error in imposing his
sentence or that the sentence imposed in his case is substantively unreasonable.
See Gall v. United States, 128 S. Ct. 586, 596-97 (2007). The Government has
filed a motion for summary affirmance, or in the alternative, for an extension of
time in which to file a brief.
      As Machado-Martinez concedes, his argument is foreclosed by this court’s
holding in United States v. Mejia-Huerta, 480 F.3d 713, 722-23 (5th Cir. 2007),
cert. denied, 128 S. Ct. 2954 (2008). The Supreme Court recently reached the
same conclusion. Irizarry v. United States, 128 S. Ct. 2198, 2202-04 (2008).
      The Government’s motion for summary affirmance is GRANTED, and the
district court’s judgment is AFFIRMED. The Government’s alternative motion
for an extension of time is DENIED.




                                       2